DETAILED ACTION

Claims 1 – 20, which are currently pending, are fully considered below.
Claims 1 and 11 are amended.
No claims are added or canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed August 13, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Eichstaedt and Knittel fails to teach the newly amended claim limitations (remarks, pages 9 - 10).

a replacement module to update the user interest score for one such category in the mapping (see paragraph [0050], where the interest score or parameter may be updated),
compare the interest index score with a threshold (see paragraphs [0072] and [0073], where the interest score is compared with a threshold); and
replace the interest score already assigned to that category that represents an interest of the user in that category with the interest index score only when the interest index score for the category is above the threshold (see paragraphs [0050], [0072] and [0073], where the interest score is only replaced for a content component or category if it is above a threshold by the service provider).

Allowable Subject Matter
Claims 3-7, 9, 13-17, and 19 are objected to as being dependent upon rejected base claims, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8, 10-12, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matthias Eichstaedt et al. (U.S. Patent 6,385,619) in view of Steven F. Knittel et al. (U.S. Patent Publication 20070260627). 


With respect to claims 1 and 11, Eichstaedt teaches:
a database to store an interest profile for a user comprising a mapping of interest categories and an interest score assigned to each interest category that represents an interest of the user in that interest category (see column 3, lines 7-25 and 38 – 53, where interest profiles are created along with categories and associated with an index score or weight); and
a server to access one or more third party servers to obtain preexisting online profiles for the user, wherein the server comprises a central processing unit, memory, input port to receive the interest profile from the database, and output port, the central processing unit configured to execute modules comprising: an identification module to identify user generated items from the online profiles, wherein a portion of the user generated items are associated with a time stamp (see column 4, lines 4 – 17, where items are identified with respect to interest over time);
a similarity module to perform a similarity mapping comprising comparing each user generated item with each interest category in the mapping (see column 3, lines 49 – 55, where interest categories are compared to user generated items or selections within documents);
a determination module to determine via the comparison an interest index score for each interest category based on one of the user generated items (see column 3, lines 49 – 64, where category weights are used to calculate interest scores);
a threshold module to apply a threshold to the interest index scores for each category (see column 4, lines 20-27, where a threshold is applied);

Eichstaedt does not explicitly disclose a replacement module as claimed.
However, Knittel teaches:
a replacement module to update the user interest score for one such category in the mapping (see paragraph [0050], where the interest score or parameter may be updated),
compare the interest index score with a threshold (see paragraphs [0072] and [0073], where the interest score is compared with a threshold); and
replace the interest score already assigned to that category that represents an interest of the user in that category with the interest index score only when the interest index score for the category is above the threshold (see paragraphs [0050], [0072] and [0073], where the interest score is only replaced for a content component or category if it is above a threshold by the service provider).
	It would be obvious to one of ordinary skill in the art to modify the teachings of Eichstaedt with the teachings of Knittel in order to efficiently modify versions of user profiles (Knittel, paragraph [0006]).

With respect to claims 2 and 12, Eichstaedt teaches:
wherein the mapping comprises a hierarchy of the interest categories and each interest category is identified as at least one of a parent node and a child node (see 

With respect to claims 8 and 18, Eichstaedt teaches:
wherein the interest index scores  each identify a level of interest of the user in that interest category (see column 2, lines 20 – 40, where a level of interest is identified for a user and scored).

With respect to claims 10 and 20, Eichstaedt teaches:
selecting the interest score associated with one such category in the mapping over the interest index score for that category when the interest index score is below the threshold (see column 4, lines 20-27, where a threshold is applied along with a decay function to make sure the most recent interactions are given the highest scores).
Conclusion/Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        August 27, 2021